SULLIVAN, J.
— I concur in the conclusion reached by the majority of the court on the ground that the evidence is not sufficient to support the verdict. The judgment ought to be reversed, and the cause remanded. The question as to whether the defendant shouid be tried again ought to be left to the discretion of the trial court; and, unless the state can produce additional evidence of defendant’s guilt, the court would be justified in discharging him.
The majority of the court hold that it is not necessary to a decision of this case before this court to pass upon the con*500stitutionality of the act under which the defendant was convicted and cite State v. Ridenbaugh, 5 Idaho, 710, 51 Pac. 750, in which the court said: "All authority as well as reason forbid that we should express our views as to the validity of said act until the question becomes necessary in a case properly before us.” That case differed from the one at bar ir this: It was not necessary to a proper decision of that case to pass upon the constitutionality of the act there referred to. But in the case at bar the validity of the act under which the defendant was convicted has been ably presented both by printed briefs and oral arguments of respective counsel, and is properly before this court, and, in my view of the case, ought to be deeided. The validity of said act is raised in another case now pending in this court, and other prosecutions may occur under said act, regardless of the fact that said law has been re-enacted. In the case at bar the defendant was not arrested until many months after the date of the alleged commission of the crime of which he was convicted, and it may be that other acts may have been committed that would come within the provisions of said act before said re-enactment. The case at bar has been reversed and remanded, and large costs may be saved to the people by now deciding whether said act is valid or not. But, as the majority of the court think otherwise, it would answer no purpose for me at this time to present my views on the points raised as to the constitutionality of said act, and I will refrain from doing so.